J-S04015-15

                             2015 PA Super 99

COMMONWEALTH OF PENNSYLVANIA,           :     IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                       Appellee         :
                                        :
           v.                           :
                                        :
JOSE ALEJANDRO STULTZ,                  :
                                        :
                       Appellant        :     No. 817 MDA 2014

               Appeal from the PCRA Order of May 2, 2014,
            In the Court of Common Pleas of Lebanon County,
           Criminal Division, at No(s): CP-38-CR-0000700-2010

BEFORE: BOWES, ALLEN, and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.: FILED APRIL 28, 2015

     I join the thorough, erudite and scholarly Opinion of the Majority.

     I write because I believe it is usually ill-advised to publish1 where a

party is unrepresented by counsel.   Where a writing of this Court is to be

precedential, generally it behooves us to have the benefit of cogent analysis

from attorneys on both sides of an issue.      Particularly is this so where

complex constitutional issues are decided.




* Retired Senior Judge assigned to the Superior Court.
1
  It is not my intention to enter into the dispute that has split this Court
since I have served on the Superior Court beginning in 2011. Reasonable
arguments have been raised on both sides of the issue of publish everything
or not. As a Senior Judge, I have no vote on that issue.